Citation Nr: 0944686	
Decision Date: 11/24/09    Archive Date: 12/04/09	

DOCKET NO.  06-37 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for right knee arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from April 1966 to June 
1967.  For service in the Republic of Vietnam, he was awarded 
the Purple Heart Medal for mortar shell fragment wounds of 
the right knee, right shoulder and loss of the right eye.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case is ready for appellate review.


FINDING OF FACT

The evidence for and against a finding that current right 
knee arthritis is attributable to a shell fragment wound 
received in combat during service is in relative equipoise.  


CONCLUSION OF LAW

Right knee arthritis is attributable to an injury during 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

In the case of any Veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any injury alleged to have been incurred, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there was no 
official record of such incurrence in service, and to that 
end shall resolve every reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 1154(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis:  The service treatment records make it clear that 
during combat operations in Vietnam in February 1967, the 
Veteran was wounded by one or more enemy mortar rounds which 
impacted his right eye, right shoulder and right leg in the 
area of the knee.  However, the service treatment records 
contain no documentation of the initial and follow-on 
treatment for the Veteran's injuries.  The Veteran was 
subsequently referred to a Medical Evaluation Board (MEB) 
which focused on the most serious injury to the Veteran's 
right eye and found that the Veteran was no longer suitable 
for service.  The transcript of a formal MEB hearing includes 
the Veteran's complaints that he was being boarded solely for 
the eye and thought he should be also considered for the 
multiple shell fragment wounds of his right shoulder.  He did 
not make any complaint with respect to his right knee.  The 
MEB did not alter their findings and the Veteran was 
separated from service solely for loss of right eye vision.  

After VA examinations, the initial May 1970 rating action 
granted service connection for right eye blindness with a 
30 percent evaluation, shell fragment wounds of the right 
shoulder with a 30 percent evaluation, and a shell fragment 
wound of the right knee manifested only by a nontender scar 
with a noncompensable evaluation.  Over the intervening 
years, the Veteran was subsequently granted compensable 
service-connected awards for disfiguring facial scars, 
cervical spine injury, and a separate evaluation for 
arthritis of the right shoulder.  

In advancing his claim for right knee arthritis, the Veteran 
has argued that the right knee wound while not initially 
serious always resulted in occasional symptomatic pain which 
waxed and waned over the years.  He has pointed to certain 
historical clinical records to support this argument.  

In reviewing the Veteran's claims folder, the Board again 
notes that the service treatment records include no 
documentation of the Veteran's initial treatment for any of 
the shell fragment wounds he received during service in 1967.  
There is no objective evidence which describes with 
particularity the extent or severity of the shell fragment 
wound of the right knee, albeit that there were initially two 
small scars noted as residual, and only one small scar can 
now be identified.  

The Board carefully reviewed all of the historical record and 
notes that there is very little objective evidence showing 
that the Veteran complained of chronic pain of the knee over 
the intervening decades since service separation.  He did, 
however, complain of some tenderness at the time of the 
initial VA examinations conducted in 1970.  There is, 
however, a notable absence of contemporaneous complaints of 
any right knee symptoms in multiple examinations both private 
and VA over the years, although none of these examinations 
were directed specifically at the Veteran's right knee. 

Private and VA treatment records only note the Veteran 
consistently complaining of right knee symptoms over the last 
several years.  A VA fee-basis examination in April 2006 
included X-ray studies interpreted as showing mild 
generalized right knee arthritis, with no other identifiable 
abnormality, fracture or defect attributable to trauma or 
otherwise.  The only observable scar was a half-centimeter-
long over the right knee patella.  This examiner wrote that 
it was his opinion that with the right knee shell fragments 
removed and the significant delay in developing arthritic 
changes of the knee, it was unlikely that the shell fragment 
wounds were the cause of right knee arthritis, which was more 
likely caused by the normal aging process.  

In January 2007, the Veteran submitted the report of a 
private orthopedic surgeon who wrote that he had in fact 
reviewed military documentation provided him by the Veteran 
which noted that he had received a right knee shell fragment 
wound during service.  He also noted that the Veteran had 
complained "intermittently" ever since service of right knee 
symptoms.  It was this orthopedist's opinion that the Veteran 
did sustain an injury to his knee during service which set up 
a chronic tendinosis of the patellar tendon primarily, and 
possibly some other tendons secondarily, which had continued 
to wax and wane in their pain intensity over the years.  He 
wrote that there was a small chance that the Veteran also may 
have sustained some subtle internal derangement such as a 
meniscal tear, which could also be a contributing factor.  It 
was his medical opinion that the Veteran's right knee 
complaints were directly attributable to the shell fragment 
wound injuries sustained during service.  

The Board finds that the evidence for and against the 
Veteran's claim is in relative equipoise, and in accordance 
with the laws and regulations governing such situations, the 
Board will allow a grant of service connection for mild right 
knee arthritis, which is the only abnormality identified on 
examination and X-ray studies.  There is not objective 
evidence of chronicity of right knee symptoms documented in 
the record following service separation.  Some symptoms were 
clearly noted during and immediately following service, but 
it is notable that there is an essential absence of objective 
complaints of chronicity of symptoms over the intervening 
decades.  

Nonetheless, the Veteran did engage in combat with the enemy 
and received significant shell fragment wounds to the right 
side of his body during service and none of the initial and 
original treatment records for these multiple injuries are 
available for review.  38 U.S.C.A. § 1154(b) requires VA to 
resolve every reasonable doubt in favor of a claiming Veteran 
when such injuries are consistent with the circumstances, 
conditions, or hardships of combat service.  There are two 
medical opinions on file both pro and con.  It is unclear 
what records the Veteran's private orthopedist had available 
for review, but it is noteworthy that the fee-basis VA 
examination in April 2006 specifically did not include any 
review of the clinical history in the Veteran's claims 
folder.  Under the circumstances presented in this appeal, a 
grant of service connection for right knee arthritis as 
reasonably related to incidents of combat service is 
warranted based upon equipoise of evidence and reasonable 
doubt.  


ORDER

Entitlement to service connection for right knee arthritis is 
granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


